DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 20 are objected to because of the following informalities:
- Claim 6 states “the at least one sensor is configured to be moveable between a collapsed position where the least one sensor is close to the body to an extended position where the least one sensor is away from the body and extends towards the pipeline wall”. This should be written as “the at least one sensor is configured to be moveable between a collapsed position where the least one sensor is close to the body and to an extended position where the least one sensor is away from the body and extends towards the pipeline wall”.
- Claim 20 states “wherein the wall is the interior surface and exterior surface”.  It should be written as “wherein the wall comprises an interior surface and an exterior surface”.  

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 states “the at least one sensor is supported in a position substantially perpendicular to the longitudinal axis of the device”.  Claim 8 or none of the other claims have not previously recited a “device”.  It is unclear whether the device is the same as the module or a component of the module or some other structure which is not related to the module or component of the module.  For examination purposes, the Examiner will interpret “the device” as the module.

Claim 9 has dependency on claim 1 and states “wherein the at least one sensor is configured to pivotally move between the extended position and the collapsed position”.  However, claim 1 does not previously recite an extended position or a collapsed position. In fact, it’s claim 6 that initially recites an extended position and a collapsed position.  It is unclear whether claim 9 should have dependency on claim 1 or whether claim 9 lacks antecedence for “the extended position” and “the collapsed position”.  For examination purposes, the Examiner will interpret the limitation in question as “wherein the at least one sensor is configured to pivotally move between an extended position and a collapsed position”.  
Claims 10-11 are also rejected due to dependency on claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mekid et al. (US 20140345366; hereinafter “Mekid”).
Regarding claim 8, Mekid teaches a method ([0008, 0018, 0022-0023, 0025]) to assess the condition of a pipeline wall (wall of Pipeline P; Abstract; Figures 1-2) of a pipeline (Pipeline P; Abstract; Figures 1-2) containing a liquid ([0024]), the method ([0018, 0022-0023, 0025]) comprising:
 Deploying (Figures 1-2) a pipeline inspection device (22; Figures 1-2) into a pipeline (Pipeline P; Figures 1-2), the device (22) comprising at least one sensor (26; Figures 1-2), the sensor (26) configured to collect information (Abstract; [0018, 0022, 0024]) useful for assessing the condition (Abstract; [0018, 0022, 0024]) of the pipeline wall (Pipeline P; Figures 1-2; [0018, 0022, 0024]); and a body (body of the component 22; See Figures 1-2) configured to mount the at least one sensor (body of the component 22 that mounts the sensor 26 through the interface of arms 46a and 46b; See Figures 1-2); 
Rotating (Abstract; [0018, 0023]) the body (body of detector 22) as the device (22) is carried by the liquid ([0024]) within the pipeline (See Figures 1-2); and 
obtaining, from the at least one sensor (26; Figures 1-2), information (pressure sensing leads to the determination of a leak in the wall of the pipeline P; Abstract; [0018, 0022, 0024]) about substantially the wall ([0018, 0022, 0024]) of the pipeline (pipeline P; Figures 1-2) during rotation (Abstract; [0018, 0023]) of the body (body of component 22), wherein the information (pressure sensing leads to the determination of a leak in the wall of the pipeline P; Abstract; [0018, 0022, 0024]) is useful to assess the condition (Abstract; [0018, 0022, 0024]) of the pipeline wall (Pipeline P; Figures 1-2; [0018, 0022, 0024]).

Regarding claim 19, Mekid teaches wherein the liquid ([0017, 0024]) is a moving liquid ([0024]) and the pipeline inspection device (22; Figures 1-2) is carried by the moving liquid ([0024]) in a direction of flow (the flow of fluid within the pipeline P will aid in the movement/carrying of the detector 22 along the pipeline due to the cross sectional area of the detector 22; [0024]).

Regarding claim 20, Mekid teaches wherein the wall (wall of pipeline P; Figures 1-4) is the interior surface (Figure 4 demonstrates that the Pipeline P contains an interior surface) and exterior surface (Figure 4 demonstrates that the Pipeline P contains an exterior surface).

Regarding claim 21, Mekid teaches wherein the pipeline inspection device (22) comprises at least one accessory module (12/14; Figures 1-2) and a joint (16; Figures 1-2) to flexibly (component 16 is flexible to a certain degree depending on the amount of external force is applied to it) connect the at least one accessory module (12/14) to the rotatable pipeline inspection module (component 16 connects the device 22 to the elements 12/14; See Figures 1-2; [0018]).

Regarding claim 22, Mekid teaches wherein the at least one accessory module (12/14) includes pipeline inspection components (elements 12/14 includes wheel 30 which is used in order to impart rotation of element 22 such that the inspection is performed; therefore, wheel 30 is a pipeline inspection component; Abstract; [0018-0020]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2006/0230846; hereinafter “Smith”) in view of Neidhardt (US 2009/0101337).
Regarding claim 1, Smith teaches a rotatable pipeline inspection module (104 and 120; Figures 1-2; Abstract; [0007, 0023, 0031]) to assess the condition ([0005, 0039]) of a pipeline wall (bore; Abstract; [0002, 0022-0023]) when the module (104 and 120) is deployed into a pipeline (Abstract; [0002, 0022-0023, 0029, 0039]), the module (104 and 120) comprising:
 at least one sensor (117; Figures 1-2), the sensor (117) configured to collect information ([0005, 0032, 0036, 0038-0039]) useful for assessing the condition ([0005, 0032, 0036, 0038-0039]) of a pipeline wall (bore; Abstract; [0002, 0022-0023]) as the sensor (117) is moved within the pipeline ([0005, 0032, 0036, 0038-0039]); and
 a body (body of segment 104; [0036]) configured to mount the at least one sensor (sensor 117 is mounted to the body of the segment 104; See Figures 1-2; [0023, 0029-0030, 0039]), wherein the module (104 and 120) is operatively securable to a cable (module 104 and 120 is connected to a support cable through the interface of portion 102; [0004, 0025]; See Figures 1-2) for tethering the module (104) to a location outside of the pipeline ([0025, 0032]); and wherein the body (body of segment 104) is actuatable to rotate (body of segment 104 is rotated along with the sensor arm 116 and the sensor 117; Abstract; [0007, 0031, 0034, 0039]) in relation to the module (body 104 is rotated relative to element 120) when the module (104 and 120) is secured to the cable (module 104 is connected to a support cable through the interface of portion 102 and 120; [0004, 0025]; See Figures 1-2).
Smith teaches the pipeline but does not expressly teach the pipeline containing a liquid.
However, Neidhardt teaches the pipeline ([0025-0026, 0032]) containing a liquid ([0025-0026, 0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Neidhardt’s liquid contained within Smith’s pipeline in order to promote homogenous cooling of the tool through heat transfer by allowing liquid access to all parts of the tool and to maintain the tool cleaned (See Neidhardt ([0025-0026]).

Regarding claim 1, the Examiner notes that the limitations, “for tethering the module to a location outside of the pipeline” is an intended use type limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the cable of smith and Neidhardt is capable of tethering the module to a location outside of the pipeline.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2114.

	Regarding claim 2, Smith teaches wherein the module (104 and 120) further comprises a first end (end of 120 connected to segment 102) and a second end (108) opposed to the first end (end 108 is opposite to the end of 120 which is connected to segment 102), wherein the body (body of segment 104) is located between (the body of segment 104 is between end 108 and the end of 120 which is connected to segment 102; See Figures 1-2) and moveable (Abstract; [0007, 0031, 0034, 0039]) in relation to the first and second ends (the body of 104 is rotated along with the arms 116 and sensors 117 in relation to end 108 and end of 120 connected to segment 102), and wherein the cable (support cable) is secured to the first end (the support cable is secured to the ends of 120 which is connected to segment 102 since the support cable is attached to the end 106 of the segment 102; See Figures 1-2; [0025]).
	
	Regarding claim 3, Smith teaches wherein the module (104 and 120) further comprises an intermediate portion (empty passage located within segment 104; [0029]; See Figures 2 and 7-9) between the first and second ends (empty passage located within segment 104 is located between end 108 and end of 120 connected to segment 102; See Figures 2 and 7-9), the intermediate portion (empty passage located within segment 104) defining a passage (empty passage located within segment 104) therein which connects the first end to the second end (the empty passage located within segment 104 connects the end 108 and the end of 120 connected to segment 102; See Figures 2 and 7-9), and the body (body of the segment 104) is configured to rotate around the intermediate portion (the body of segment 104 along with the arms 116 and the sensor 117 rotated around the empty passage located within segment 104; See Figures 2 and 7-9; Abstract; [0007, 0031, 0034, 0039]).

	Regarding claim 4, Smith teaches a motor ([0031]), wherein actuation of the motor (Abstract; [0022, 0031]) rotates the body (body of segment 104; [0007, 0022, 0031]) in relation to the first and second ends (the motor rotated the body of 104 along with the arms 116 and sensors 117 in relation to end 108 and end of 120 connected to segment 102).

	Regarding claim 5, Smith teaches wherein the motor ([0031]) is secured within the body (the motor is provided the body of segment 104; [0031]), the motor ([0031]) operatively coupled to a driven gear ([0024]) secured to one of the first end or the second end (the driven gear must be secured to either the first end, which is the end of 120 connected to segment 102, or the second end 108 through some sort of structural interface).

Regarding claim 6, Smith teaches wherein the body (body of segment 104) has an outer diameter (Figures 1-2 demonstrates that the body 104 has an outer diameter; [0023]), the at least one sensor (117) is configured to be moveable between a collapsed position (Shown in Figure 1; [0023]) where the least one sensor is close to the body (sensor 117 is close to the body of the segment 104; Figure 1; [0023]) and to an extended position (Seen in Figure 2; [0023]) where the least one sensor (117) is away from the body (sensor 117 is away from the body of segment 104; See Figure 2; [0023]) and extends towards the pipeline wall ([0029]).

Regarding claim 7, Smith teaches wherein the at least one sensor (117; Figure 2) is biased in the extended position (sensor 117 is biased to the extended position through the use of actuator 126; [0029]) and wherein an application of a force (the force of a biasing element will be used to collapse each sensor arm 116 and thus collapse the sensor 117 to the collapsed position shown in Figure 1; [0029]) will move the at least one sensor (117) to the collapsed position (Figure 1).

Regarding claim 8, Smith teaches wherein when the at least one sensor (117; Figure 2) is in the extended position (Seen in Figure 2), the at least one sensor (117) is supported in a position (See Figure 2) substantially perpendicular (the sensor 117 is supported at a position which is perpendicular to the longitudinal axis of the module 104 and 120; See annotated Figure 2) to the longitudinal axis (See annotated Figure 2) of the device (104 and 120).


    PNG
    media_image1.png
    931
    1642
    media_image1.png
    Greyscale


Regarding claim 9, Smith teaches wherein the at least one sensor (117; Figures 1-2) is configured to pivotally (arm 116, which contains sensor 117 at one end, is rotatably attached to the segment 104; therefore, the sensor 117 pivotably moves between the extended position seen in Figure 2 and the collapsed position seen in Figure 1; [0023]) move between an extended position (Figure 2; [0023, 0029]) and a collapsed position (Figure 1; [0023, 0029]).

Regarding claim 10, Smith teaches a sensor housing (502; Figure 5) moveably connected to the body (the gimbaled end 502 is moveably connected to the body of the segment 104 through the interface of hinge 504, the arm 116 and the rotatable attachment of the arm 116 and the segment 104; [0023, 0036]) and configured to mount the at least one sensor (sensor 117 is mounted to the gimbaled end 502; See Figure 5; [0036]).

Regarding claim 11, Smith teaches the sensor (117) pivots about an axis orthogonal (the sensor 117 pivots about the hinge 504 and about the rotatable attachment of the arm 116 and the segment 104; per the demonstration of Figures 1-2, 5 and 7, both the hinge 504 and the rotatable attachment of the arm 116 and the segment 104 contain a respective axis being orthogonal to the longitudinal axis of the module 104 and 120) to the longitudinal axis (See annotated Figure 2) of the module (104 and 120).

Regarding claim 12, the combination of Smith and Neidhart teaches the at least one sensor but does not expressly teach the at least one sensor is a transducer.
However, Neidhart further teaches wherein the least one sensor (80; [0024, 0030]) is a transducer ([0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Neidhart’s transducer implemented as Smith and Neidhart’s at least one sensor in order to detect/measure for highly reliable wall-loss and crack detection, this permits for an operator to make the adequate decisions as to when and how to proceed with remediation of any defect encountered (See Neidhart [0006-0007, 0024, 0027 and 0048]).


Regarding claim 13, the combination of Smith and Neidhardt teach wherein the transducer ([0027]: Neidhart) is an ultrasonic transducer ([0027]: Neidhart) configured to direct ultrasonic signals ([0027]: Neidhart) towards pipeline wall (Figures 2, 4 and 7-8; [0027]: Neidhart).

Regarding claim 14, the combination of Smith and Neidhart teaches two transducers (each arm 116 contains a sensor 117: Smith and [0027]: Neidhart).
The combination of Smith and Neidhardt teaches the two transducers but does not expressly teach the two transducers are directed towards opposed directions.
However, Neidhart further teaches the two transducers are directed towards opposed directions (Figures 2, 4 and 7-8 demonstrate that ultrasonic emitter/receivers of opposing pads 14 are directed towards opposed directions; [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Neidhart’s structural configuration of having two transducers directed towards opposed direction implemented to Smith and Neidhart’s two transducer’s in order to inspect/scan desired locations of the interior wall of the pipeline to detect/measure for highly reliable wall-loss and crack detection, this permits for an operator to make the adequate decisions as to when and how to proceed with remediation of any defect encountered (See Neidhart [0006-0007, 0024, 0027-0028 and 0048]).

Regarding claim 15, Smith teaches a pipeline inspection device (100; Figures 1-2; [0020-0021]; Abstract) comprising: 
a rotatable pipeline inspection module (104; Figures 1-2; Abstract; [0007, 0023, 0031]) to assess the condition ([0005, 0039]) of a pipeline wall (bore; Abstract; [0002, 0022-0023]) when the module (104) is deployed into a pipeline (Abstract; [0002, 0022-0023, 0029, 0039], the module (104) comprising:
 at least one sensor (117; Figures 1-2), the sensor (117) configured to collect information ([0005, 0032, 0036, 0038-0039]) useful for assessing the condition ([0005, 0032, 0036, 0038-0039]) of a pipeline wall (bore; Abstract; [0002, 0022-0023]) as the sensor (117) is moved within the pipeline([0005, 0032, 0036, 0038-0039]); 
a body (body of segment 104; [0036]) configured to mount the at least one sensor (sensor 117 is mounted to the body of the segment 104; See Figures 1-2; [0023, 0029-0030, 0039]); and 
a cable (a support cable; [0004, 0025]; See Figures 1-2) secured to the device (support cable is connected to device 100; [0025]) for tethering the device (100) to a location outside of the pipeline ([0025, 0032]); and wherein the body (body of segment 104) is actuatable (body of segment 104 is rotated along with the sensor arm 116 and the sensor 117; Abstract; [0007, 0031, 0034, 0039]) to rotate in relation to the module (body 104 is rotated relative to element 120).
Smith teaches the pipeline but does not expressly teach the pipeline containing a liquid.
However, Neidhardt teaches the pipeline ([0025-0026, 0032]) containing a liquid ([0025-0026, 0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Neidhardt’s liquid contained within Smith’s pipeline in order to promote homogenous cooling of the tool through heat transfer by allowing liquid access to all parts of the tool and to maintain the tool cleaned (See Neidhardt ([0025-0026]).
Regarding claim 15, the Examiner notes that the limitations, “for tethering the device to a location outside of the pipeline” is an intended use type limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the cable of Smith and Neidhardt is capable of tethering the device to a location outside of the pipeline.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2114.

Regarding claim 16, Smith teaches at least one accessory module (102; Figures 1-2) and a joint (118; [0024]) to flexibly ([0007-0008]) connect the at least one accessory module (102; [0024]) to the rotatable pipeline inspection module (104; [0024]).

Regarding claim 17, Smith teaches wherein the at least one accessory module (102) includes pipeline inspection components (legs 112 are used to center and stabilize the probe within the bore in order to provide the sensor arms the ability to be optimally positioned within the bore to perform the inspection or sensing operation; therefore, legs 112 are pipeline inspections components that aid in the inspection of the bore; [0039]) and electronic components ([0032-0033]).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/             Examiner, Art Unit 2856                                                                                                                                                                                           
/HERBERT K ROBERTS/           Primary Examiner, Art Unit 2856